Title: To George Washington from John Gabriel Gebhard, 15 September 1783
From: Gebhard, John Gabriel
To: Washington, George


                  
                     
                     May it please your Excellency,
                     Claverack near Hudsons River 15th Septbr 1783
                  
                  The Candour of your circular Letter has induced me, to address your Excellency with the few scattering Remarks, which I have made upon it, and hope out of your great good Nature, you will read them with Indulgence.
                  I have waited with great Anxiety for a political Answer upon your circular Letter, which should point out more particularly the Method, in which your Recommendation might be brought into Execution; But none has as yet (to my knowledge) made its Appearance in public Print; The Reason of it may be; the political Advice given in your Letter, however just, however necessary, however important, is still to every grateful American, like the last Advice given by a beloved, but almost expiring Father to his dear Children, and therefore by every Patriot drowned in Tears accompanied with a profound sorrowful Silence: This Silence of all, is my Apology for addressing your Excellency at present, however I shall give but a few Hints sufficient to revive this important, but almost forgotten Subject to our political Writers, who are endowed with more Abilities, and Strength in these Affairs than I.
                  Your Excellency was pleased, to state in your Letter four things, as the Essence, nay as the very Existence of the Thirteen United States: The Arguments with which your Excellency had urged them, are so weighty, so clear, so pressing, that they would be weakened, if enlarged perhaps with an unparallell’d Reasoning; the move, as your Excellency’s first stated Article, out of which the three last naturally flow, had been frequently agitated before, and by all Well wishers, of whatever Rank they were, deemed necessary; thus far I venture to say, almost every Individual of the thirteen States agrees with your Excellency.
                  But the Mind of all, who have got the common Welfare at Heart, are confounded by your Excellency’s taking leave of the Public, at a Period, when your Presence is most required.  If your Excellency’s Commendation could be immediately accomplished without Disturbance, and without your Aid, it would be ungratefulness in me and others (who reap already the Fruits of your Wisdom, and indefatigable Labour) to put your Excellency to a second Task, perhaps little inferior to the former; but we know two Parties hardly ever agree upon the one, and self same Subject of their Contention.  It is an inextricable Labyrinth, to view in the first place Congress, and the States as two Parties, and in the second place every State in particular as a party, contending fruitlessly with each-other upon that Subject: This we may fear to be the Case, if no Arbiter can be procured; an Arbiter acceptable to all the Parties; an Arbiter out of the midst of us; an Arbiter, in whom all Trust may be reposed; an Arbiter, who made himself Immortal in the Annals of Mankind for his Wisdom, for his Love to his Country; and Aversion to all sinister Views, in one Word; an Arbiter beloved by Friend and Foe.
                  I shall pass over the pointing out this Arbiter in Silence, as no American, viewing these Characteristics, will fail in finding out the Person, described by them.  Altho’ I can not forbear, to speak, with permission of your Excellency, the Sentiments of my Heart; I acknowledge, it could be a Hardship for you, to step out of the Field into the Cabinet; But I am convinced, your Excellency has in the late Contest with Great Britain more sensibly felt the Kind Providence of Almighty God, in rescuing your Body from all Dangers, in preserving your Health in the midst of all Fatigues, in turning the unforeseen Manoeuvres of the Enemy often to our Advantage &c. than I shall be able to express.
                  Can we not with Propriety draw a Conclusion from the past, to the future, and say with the Prophet, "Behold the Lords Hand is not shortened, that it cannot save."
                  What is the Reason, that in a Time, when Money—public Credit, and even the most necessary Articles of Life, Cloathing, and Bread itself failed, your Excellency’s base Word could be an Amendment for the whole to a grieved Army, just ready to revolt, and disperse? What is the Reason, that no Fault was ever found by any of the Americans in all your Manoeuvres, and Actions during the War, but was looked upon as Miracles?  What is the Reason, that every Inhabitant of the thirteen united States always had, and possesses to this Day a deep Regard and Veneration for your Excellency’s Person?  Who must not acknowledge, if he brings all these Things back to his Memory?  Who must not say?  It is the Lord in his allwise Direction?  The Lord whose Custom it was thro’ all Ages to raise as also to fit out Men for the Accomplishment of that Work, which he had prepared for them.  Your Excellency is undoubtedly one of them, appointed by the Lord in this present Age, to procure Freedom for the thirteen States united; But since this Union, without which, that real Freedom can subsist only for a short time unmolested, hath stood hitherto, and stands as yet upon a very loose footing, it appears, that Providence hath saved for your Excellency the Coronation of the whole Work, in placing that procured Freedom upon a good and solid Foundation: Nay it might be strongly reasoned upon that Appearance with the most probable Arguments, taken from the allwise Providence of God if viewed (as it is said in schools) a parte post, and compared with his gracious Designs a parte ante: For it is again the Custom of the Lord, to compleat the Work, which he had once begun: But fearing lest thro’ my Prolixity I should become tedious to your Excellency I shall conclude with the following Axiom.
                  That no Man, nor Body of Men is, or can be at present in North America possessed of that Influence upon every Individual, breathing in the thirteen united States, which your Excellency hath acquired as the first Attribute necessary for the Accomplishment of that Commendation given in your Excellency’s Circular Letter: That even the very wisest Resolves, and Recommendations of Congress met hitherto with Contradiction in one State or the other, that this Spirit of Contradiction was more or less nourished in almost every State, until the very Period, in which your Excellency should be at Leisure, to establish a permanent Union between the States.  I am with all imaginable Respects with the greatest Esteem Your Excellency’s most obedient humble
                  J:G: Gebhard
                  
                     I have communicated your Excellency this humble Address before it was delivered to the Press for the following Reasons: First, because I am convinced, that at least the Majority of the Inhabitants of the thirteen united States will prefer the Constitution of the seven united Provinces in Holland, to any other; in which Case your Excellency’s Presence is required.  secondly because this is the opinion of all my Correspondents in Maryland, Pensylvany, Jersy & New york.  thirdly because I should be sorry if I had given the least Offence to your Excellency in this humble Address, or mentioned a single Word contrary to your Excellency’s Sentiments, and that I might obtaine a Pardon by your Excellency for all Tresbasses of this Nature unknowingly committed by me.
                  
                  
               